                   Case 13-13281-CSS          Doc 1532      Filed 07/30/19      Page 1 of 1

                       UNITED STATES BANKRUPTCY COURT
                                District of Delaware
                            824 Market Street, 3rd Floor
                               Wilmington, DE 19801


In Re:                                                           Chapter: 7
Capsule International Holdings LLC, et al.
1100 Northbrook Drive
Trevose, PA 19053
 EIN: 45−2441880                                                 Case No.: 13−13281−CSS
Constar International Holdings LLC, et al.




                                   ORDER REQUIRING STATUS REPORT


  AND NOW, the case docket reflecting an extended period of inactivity of 180 days or longer,

IT IS HEREBY ORDERED that pursuant to 11 U.S.C § 105(d)(1), counsel for the Trustee or the Trustee shall file a
status report within 21 days of the date of this order.




                                                                              Christopher S. Sontchi
                                                                                Bankruptcy Judge


Dated: Wilmington, Delaware
       7/30/19
